DETAILED ACTION
This Action is in consideration of the Applicant’s response on February 5, 2021.  Claims 1, 3, 4, 6, and 12 are cancelled by the Applicant.  Claims 2, 5, 8, and 10 are amended.  Claims 2, 5, and 7 – 11, where Claims 2, 5, and 8 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 5, and 7 – 11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a system and method for distributing software to a plurality of computers mounted on a vehicle comprising of storing a verification key to verify the electronic signature attached to updating data received from the external server and a common key shared by the plurality of computers, producing re-signed updating data by attaching a second electronic signature using the common key upon successful verification of the electronic signature, transmitting the re-signed updating data to the computer not having the latest version of software and updating the software of the computer when the second electronic signature is verified using the common key, generating encrypted data by encrypting the expected value using the common key, and updating the computer when the expected value reproduced by decrypting the encrypted data included in the re-signed updating data matches a predetermined value .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492